Case 3:18-cv-00428-DMS-MDD Document 310 Filed 11/08/18 PageID.4763 Page 1 of 2



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10   M.M.M., on behalf of his minor child,         Case No. 3:18-cv-1832-DMS
       J.M.A., et al.,
  11
  12                    Plaintiffs,
  13   v.
  14   Jefferson Beauregard Sessions, III,
       Attorney General of the United States,
  15   et al.,
  16                    Defendant.
  17
                                                     Case No. 3:18-cv-428-DMS
  18   Ms. L, et al.,
  19                                                 ORDER REQUESTING
                        Plaintiff,                   RESPONSE
  20
       v.
  21
       U.S. Immigration and Customs
  22   Enforcement, et al.,
  23                    Defendant.
  24
  25          In anticipation of the hearing on final approval of the settlement in these cases,
  26   ///
  27   ///
Case 3:18-cv-00428-DMS-MDD Document 310 Filed 11/08/18 PageID.4764 Page 2 of 2



   1   the Court requests written responses from the parties to the objections. The parties’
   2   responses shall be filed on or before 12:00 noon on November 14, 2018.
   3         IT IS SO ORDERED.
   4    Dated: November 8, 2018
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -2-
